Title: To Thomas Jefferson from John Hoomes, 9 December 1800
From: Hoomes, John
To: Jefferson, Thomas



Dear Sir
Bowling Green Decemr. 9th. 1800

I have this moment red. a letter from Colo. Wade Hampton dated Columbia Decer. 2d. 1800, after the electors were chosen for S. Carolina, & I have the unbounded pleasure to inform you that yourself & Mr. Burr will get every vote there (so Colo. Hampton writes me) Inclosed is the list of the electors; Mr. Thos. Pinkney is now here, has seen the list & he declares them all in the opposition. I congratulate you most cordially, & rejoice very heartily with all the friends of liberty every where
I am dear Sir with real respect yr. Hble St

John Hoomes

